Citation Nr: 1107317	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  04-33 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to March 
1971. 

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by the 
RO, which denied service connection for PTSD.

In January 2006, the Board denied the Veteran's claim for 
entitlement to service connection for PTSD.  The Veteran appealed 
the decision to the United States Court of Appeals for Veterans 
Claim (Court).  In June 2007, the Court granted a Joint Motion to 
vacate the January 2006 decision and to remand that matter for 
further development.  Pursuant to the Court order, the Board 
remanded the issue on appeal in December 2007 for further 
development of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The law requires that the Veterans Law Judge (VLJ) who conducted 
a hearing shall participate in making the final determination of 
the claim.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 
(2010).  By a January 2011 letter, the Veteran was given the 
opportunity to request another Board hearing.  In the January 
2011 letter, he was also advised that if he did not respond 
within 30 days, the Board would assume that he did not want an 
additional hearing.  In January 2001, the Veteran responded that 
he wished to appear at a hearing before a VLJ via video-
conference at his local regional office.  To that end, the 
Veteran advised the Board that he had relocated to North Carolina 
and as such the video-conference hearing should be conducted at 
his local regional office in North Carolina.  Inasmuch as the 
Veteran's request for a BVA video-conference hearing remains 
open, the file must be returned to the RO to schedule a video-
conference hearing for the Veteran.  See 38 C.F.R. § 20.703 
(2010).

Accordingly, the case is REMANDED for the following action:

The Veteran's claim file should be 
transferred to the RO in North Carolina.  
Appropriate action should then be taken to 
schedule the Veteran for a video-conference 
hearing before a Veterans Law Judge at the 
RO in North Carolina in accordance with 
applicable procedures.  A copy of the 
notice provided to the Veteran of the 
scheduled hearing should be placed in the 
claims folder.  If the Veteran ultimately 
decides not to wait for a hearing, the 
Veteran should withdraw the hearing request 
in writing to the RO. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

